Title: John Adams to Abigail Adams, 10 February 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia Feb. 10. 1794
          
          I have recd yours of Jan. 31.— And it has relieved me from a Melancholly which has hung upon me and been taken notice of by every body, since you wrote me of my Mothers illness— Present her my dutiful Affection and tell her that I hope to enjoy the Pleasure of her Company yet for many Years— That I am of her Opinion that she has the best Daughter and that the best Mother ought to have such a Daughter.
          
          It is Day about with the Newsmongers. France is in not so good a Way. Even Mr Butler told me this day that “he turned away his Face and thoughts from France with Disgust and Horror.”— A shambles is called a Republic—And if they would but have read the Discourses on Davila they would have seen all this foretold in plain Language. St. Bartholomews Days are there said to be the natural and necessary Consequence of such a form of Government. And St. Bartholomews Days will endure as long As the form of Government— Aussi longtems qu’il plaira a Dieu.
          I am weary of this eternal Indecision. I wish for the Times when Old sam. and Old John conducted with more Wisdom and more success. This is Egotism enough to deserve the Guillotine to be sure but I cannot but recollect old scænes, and old Results.—
          The Rascals are now abusing the President as much as ever they abused me— And We shall see that A life of disinterested Devotion to the Publick is no more sacred in him than in another. In this Days Paper he is compared to Cosmo De Medicis to sylla to Cæsar: and charged with arbitrary illegal Conduct in many particulars particularly in the Proclamation respecting Duplaine.
          He cannot get out, any more than the Stirling, but I believe he desires it as fevently. I am determin’d to be saucy and I say that a Parcell of ignorant Boys who know not a rope in the ship, have the Vanity to think themselves able seamen.
          We ought to authorize the President in perfect Secrecy to go as far as two hundred Thousand Pounds to obtain a perpetual Peace with the Algerines— Build a few Frigates if you will but expect they will be useless because unmanned.— But there is not a Member of either House who is not more master of the Subject than I am— so I should be modest
          yours as ever
          
            J
          
        